                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI


ADAM DAUGHERITY,                                 )
                                                 )
                               Plaintiff,        )
                                                 )
          vs.                                    )      Case No. 3:18-cv-05025-MDH
                                                 )
 SARA McCULLY, et al.,                           )
                                                 )
                               Defendants.       )


                          MOTION TO EXTEND DEADLINES
      COMES NOW Plaintiff, by and through his counsel, and respectfully moves this

Court to enter its Order extending the discovery and dispositive motion deadlines for the

following reasons, to-wit:

     1.         This lawsuit was commenced on March 21, 2018, when Plaintiff filed his

original Complaint, (Doc. No. 1), and Defendants thereafter timely filed their respective

Answers (Doc. Nos. 24 and 25).

     2.         A scheduling order was entered on June 15, 2018 (Doc. No. 20), which was

amended on October 17, 2018 (Doc. No. 34); May 30, 2019 (Doc. No. 59); September 25,

2019 (Doc. No. 78) and November 5, 2019 (Doc. No. 82).

     3.         That the discovery deadline was December 31, 2019, and the dispositive

motion deadline is currently January 31, 2020 (Doc. No. 82).

     4.         That the depositions of Defendants McCully, Jenkins and Rackley that were

scheduled for September 30, 2019, were commenced, however, during the deposition of

Defendant Jenkins, it was discovered that there were additional Police manuals that had not

been previously produced in discovery, so the Defendants’ depositions were postponed


                                             1
          Case 3:18-cv-05025-MDH Document 88 Filed 01/28/20 Page 1 of 3
until the discovery responses could be supplemented. Counsel has attempted to reschedule

the depositions and thus far has not been able the coordinate dates with all the parties.

Additional time will be required to depose those witnesses.

     5.       That the Plaintiff’s deposition was conducted on November 11, 2019.

     6.       That simultaneously herewith, the Plaintiff is seeking leave to file an

Amended Complaint joining 3 additional parties. Additional time will be required for

service on those parties and time afforded for their Answers.


     7.       That because Defendants McCully, Rackley and Jenkins’ depositions still

need to be scheduled, Plaintiff requests that the Court extend the current discovery deadline

to March 31, 2020, and the current dispositive motion deadline to April 30, 2020.

     8.       That this motion is not made for the purpose of hinderance or delay, but in

the interests of justice and for the purpose of accommodating settlement negotiations.

Furthermore, a change in the aforesaid deadline will affect the Court’s ability to rule on

any dispositive motions in a timely manner and will affect the current trial date of this case.

       WHEREFORE, the premises considered, the Plaintiff respectfully requests this

Court to extend the current discovery deadline to March 31, 2020, and the current

dispositive motion deadline to April 30, 2020.




                                              2
          Case 3:18-cv-05025-MDH Document 88 Filed 01/28/20 Page 2 of 3
                                          Respectfully submitted,
                                          By:    /s/ Jason Coatney
                                                 Jason Coatney
                                                 Missouri Bar No. 49565
                                                 939 Boonville, Suite C
                                                 Springfield, Missouri 65802
                                                 Tel: (417) 831-4200
                                                 Fax: (417) 864-9909
                                                 Attorney for Plaintiff



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of January, 2020, the foregoing document was
electronically filed with the Clerk of the Court using the CM/ECF system, a true and correct
copy of the same was served by US mail, postage prepaid, and via email to:

Kenneth J. Berra
Fisher, Patterson, Sayler & Smith, LLP
9229 Ward Parkway, Suite 370
Kansas City, MO 64114
kberra@fisherpatterson.com
Attorney for Defendants McCully, Rackley,
Jenkins and City of Aurora, Missouri

W. Craig Hosmer
Travis J. Lillie
Hosmer King & Royce, LLC
P.O. Box 1245
Springfield, MO 65801
craig.hosmer@hkrlawoffice.com
travis.lillie@hkrlawoffice.com
Attorneys for Defendant Powell

                                                 /s/ Jason Coatney




                                             3
        Case 3:18-cv-05025-MDH Document 88 Filed 01/28/20 Page 3 of 3
